Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 1 of 27


                                                                Exhibit A
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 2 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 3 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 4 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 5 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 6 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 7 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 8 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 9 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 10 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 11 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 12 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 13 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 14 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 15 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 16 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 17 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 18 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 19 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 20 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 21 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 22 of 27
Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 23 of 27
        Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 24 of 27Electronically Submitted
                                                                                     5/8/2020 3:42 PM
                                                                                                              Hidalgo County Clerk
                                                                                              Accepted by: Samantha Martinez
                                           CAUSE NO. CL-20-1941-G
THE STATE OF TEXAS
COUNTY OF HIDALGO


 NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you.”

     To:    LA JOYA INDEPENDENT SCHOOL DISTRICT
            DR GISELA SAENZ
            201 E EXPRESSWAY 83
            LA JOYA TX 78560
            OR AT SUCH OTHER PLACE AS THE DEFENDANT MAY BE FOUND

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiff’s petition at or before 10
o’clock A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service
hereof, before the Honorable County Court At Law #7 of Hidalgo County, Texas, by and through the Hidalgo
County Clerk at 100 N. Closner, First Floor, Edinburg, Texas 78539.

Said Plaintiff’s Petition was filed in said Court, on the 24th day of April, 2020 in this Cause Numbered CL-20-
1941-G on the docket of said Court, and styled,

                                          LUCILA LEAL
                                               vs.
                              LA JOYA INDEPENDENT SCHOOL DISTRICT

The nature of Plaintiff’s demand is fully shown by a true and correct copy of Plaintiff’s Original Petition With
Jury Demand & Discovery Exhibits accompanying this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
  MAURO F. RUIZ
  118 WEST PECAN BLVD
  MCALLEN TX 78501

The officer executing this citation shall promptly serve the same according to requirements of law, and the
mandates hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 8th day of
May, 2020.

                                                          ARTURO GUAJARDO, JR.
                                                          COUNTY CLERK, HIDALGO COUNTY, TEXAS
                                                          100 N. CLOSNER
                                                          EDINBURG, TEXAS 78539
                                                          COUNTY COURT AT LAW #7


                                                         BY __________________________________ DEPUTY
                                                                      SAMANTHA MARTINEZ
         Case 7:20-cv-00134 Document 1-1 Filed on 05/27/20 in TXSD Page 25 of 27Electronically Submitted
                                                                                      5/8/2020 3:42 PM
                                                                                                                            Hidalgo County Clerk
                                                                                                            Accepted by: Samantha Martinez
SHERIFF’S/CONSTABLE’S/CIVIL PROCESS

SHERIFF’S RETURN
        Came to hand on the ________ day of _________________________, 20 ____, at __________ o’clock ________
M., by Deputy (Sheriff/Constable)/Civil Process Server and to-wit the following:

DEFENDANT SERVED

          Service was EXECUTED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with
a true copy of this Citation, with the date of delivery endorsed thereon, together with the accompanying copy of the
Plaintiff’s Petition, at the following
Date, time, and place, to-wit:

         NAME ___________________ DATE _________ TIME _______ PLACE __________________


         By: __________________________________                            By: __________________________________
                CIVIL PROCESS SERVER                                              DEPUTY SHERIFF/CONSTABLE

DEFENDANT NOT SERVED
          Service was ATTEMPTED at the above address on the above referenced Defendant on the following date(s) and
time(s), but to no avail:

         NAME _________________ DATE __________ TIME __________ PLACE ________________________

         NAME _________________ DATE __________ TIME __________ PLACE ________________________

         NAME _________________ DATE __________ TIME __________ PLACE ________________________


         By; ___________________________________                  By: __________________________________
                 CIVIL PROCESS SERVER                                    DEPUTY SHERIFF/CONSTABLE


                           COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
                                        CONSTABLE OR CLERK OF THE COURT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return. If
the return is signed by a person other than a sheriff, constable or the clerk of the court, the return must either be verified or be
signed under the penalty of perjury. A return signed under penalty of perjury must contain the statement below in
substantially the following form:

“My name is __________________________, my date of birth is __________________and my address is

_________________________________. I declare under penalty of perjury that the foregoing is true and correct

EXECUTED in ______________County, state of Texas, on the ___ day of _________, 20____.


_________________________________
DECLARANT

___________________________________________
If Certified by the Supreme Court of Texas
Date of Expiration /SCH Number
                                                                                     Electronically Submitted
                                                                                     5/13/2020 10:51 AM
             Case 7:20-cv-00134 Document 1-1 Filed on                           05/27/20  in TXSD Page
                                                                                      Hidalgo County Clerk
                                                                                                                      26 of 27
                                                                                                                             Electronically Submit
                                                                                                                                   5/8/2020 3:42
                                                                                         Accepted by: Ester Espinoza            Hidalgo County Cl
                                                                                                                   Accepted by: Samantha Martir
                                                       CAUSE NO.       CL-20-1941-G
 THE STATE OF TEXAS
 COUNTY OF HIDALGO

 NOTICE TO DEFENDANT: “You                        have been sued.      You may employ         an attorney. If you or your attorney d0
not ﬁle a written answer With the clerk              who    issued this citation by 10:00 a.m. 0n the      Monday    next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment                       may be       taken
against you.”


       To:      LA JOYA INDEPENDENT SCHOOL DISTRICT
                DR GISELA SAENZ
                201 E EXPRESSWAY 83
                LA JOYA TX 78560
                OR AT SUCH OTHER PLACE AS THE DEFENDANT MAY BE FOUND

GREETINGS: You           are   commanded t0 appear by ﬁling a written answer to the Plaintiffs petition at or before IO
o’clock   A.M. on       0r before the Monday next after the expiration 0f twenty (20) days after the date of service
hereof, before the Honorable         County Court At Law #7 of Hidalgo County, Texas, by and through                           the   Hidalgo
County Clerk     at   100 N. Closner,  First Floor, Edinburg, Texas 78539.


Said Plaintiffs Petition was ﬁled            in said Court,     on the 24th day of   April,   2020   in this   Cause Numbered CL-ZO-
194 l-G on the docket of said Court, and styled,


                                                                LUCILA LEAL
                                                                      VS.
                                    LA JOYA INDEPENDENT SCHOOL DISTRICT

The nature of PlaintifFS demand         is   fully   shown by    a true and correct copy of Plaintiffs Original Petition         With
Jury   Demand    & Discovery Exhibits accompanying this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
  MAURO F. RUIZ
    118 WEST PECAN BLVD
    MCALLEN TX 78501

The ofﬁcer executing      this citation shall      promptly serve the same according          to requirements    of law, and   the
mandates hereof, and make due return              as thelaw directs.


ISSUED       AND GIVEN UNDER MY HAND AND SEAL 0F SAID COURT, at Edinburg, Texas this 8th day of
May, 2020.

                                                                       ARTURO GUAJARDO, JR.
                                         “MW          :4’
                                                            2          COUNTY CLERK, HIDALGO COUNTY, TEXAS
                                      556??            \.f=            100 N. CLOSNER

                                        2%             L45             EDINBURG, TEXAS 78539
                                                  "7075’
                                                                       COUNTY COURT AT LAW #7

                                              ,

                                                                        YWW‘M            SAMANTHA MARTINEZ
                                                                                                                                DEPUTY
                                                                                                                            Electronically Submitted
                                                                                                                           5/13/2020 10:51 AM
              Case 7:20-cv-00134 Document 1-1 Filed on                                                             05/27/20Hidalgo
                                                                                                                            in TXSD       Page 27
                                                                                                                                   County Clerk
                                                                                                                                                                   of 27Electronically   Submit
                                                                                                                                                                                5/8/2020 3:42
                                                                                                                          Accepted by: Ester Espinoza                        Hidalgo County Cl-
                                                                                                                                                             Accepted    by: Samantha Martir
               '

  SHERIFF          S   CONSTABLE‘S/CIVIL PROCESS

                                                                                                                                                             -—~
                       RETURN
  S;LIE RIFF‘S
              Came          t0   hand on the         ﬁday                       Of      ”707                              ,ZO 20, at
                                                                                                                                                P    .
                                                                                                                                                         $45
                                                                                                                                                               o‘clock     ﬂ   '


  M., by Deputy             (Sherit‘fr'ConstableyCivi1 Process Server BJ/(tO-wit the following:


  DEFENDANT SERVED

              Service        was           EXECUTED           on the above referenced Defendant,                   in person, in   Hidalgo County, Texas and served with
  a true   copy ofthis            Citation, with the date of delivery endorsed thereon, together with the                              accompanying copy 0fthe
  Plaintiff‘s Petition, at the
                                               followi‘r/ig

                                                                               {D ,1, +r; c+
                                                                                                                                          aW E
                an
                                                         200     xP/‘éSSq/OL E5
      ate, time,            pla       e,   to-wit:                                                                                                                                                r_
  b3}          q c. ww/e-h 5tA°0
               cu

           bjM'EDE/éiidg ?QWATEQ lﬁﬂﬂﬂrm     ”'W‘  I;
                                                     QACELG J”     a1 7&5};
                                                                                                               i


                                                                                                                                                         T
         57 bLW/ﬁ “j+¢



 DEFENDANTNOTSERVED
                                           ;   lm
                           armd‘mjosqo (zoo: K(zd-QZWLHR Aq éa/kjs-ﬂ. Qﬁmj/bgmuﬁd

                                 cnﬁLﬁROCEssigfipk
                                                                                                                   By:
                                                                                                                                    (




                                                                                                                            DEPUTYSHERHHVCONSTABLE
                                                                                                                                                             6'00)                            a


             Service was               ATTEMPTED               at the      above address on the above referenced Defendant on the following date(s) and
 time(s), but to        n0       avail:



             NAME                                                 DATE                           TIME                       PLACE

             NAME                                                 DATE                           TIME                       PLACE

             NAME                                                 DATE                           TIME                       PLACE


             By;                                                                                     By:
                                 CIVIL PROCESS                SERVER                                               DEPUTY SHERIFF/CONSTABLE


                                               COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
                                                      CONSTABLE OR CLERK OF THE COURT
 In accordance to rule 107, the ofﬁcer or authorized person                                    who     serves or attempts to serve a Citation must sign the return. If
 the return  signed by a person other than a sheriff, constable or the clerk of the court, the return must either be veriﬁed or be
              is

 signed under the penalty ofperjury.                          A
                                        return signed under penalty ofperjury must contain the statement below in
 substantially the following form:


 “My name      ls‘jzmm                         WWUL
                                                 J
                                                    7‘                          ,   my date ofbirth    is    21 2/1 lisv                and   my address isﬂo‘           ﬂ“ 38517
ﬂhéwjﬂ Q1                                      7&51l0              .   I   declare under penalty 0f           erjury that the'foregoing        is   true   and correct
             J                                                                                         /,L
 EXECUTED              in   /j    ;   a/o
                                               /§   a   County,        state        0f Texas, on the   _     day of      ﬂ/ﬂz       ,
                                                                                                                                        20247.




j 2/5ch ZX%/3//gow
 DECLARRNT \

                                                                           I
 IfCertiﬁed by the Supreme Court oflTexas
 Date of Expiration /SCH Number
